Citation Nr: 1720355	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-24 235	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to higher ratings for lumbar strain with herniated disc at L5-S1 prior to March 15, 2013, evaluated as 20 percent disabling from March 13, 2001, to March 14, 2013, with separate 10 percent ratings assigned for superficial peroneal nerve sensory dysfunction of each lower extremity from December 30, 2005, to March 14, 2013.

2.  Entitlement to a rating in excess of 60 percent for lumbar strain with herniated disc at L5-S1 from March 15, 2013, to December 31, 2013.

3.  Entitlement to special monthly compensation at the housebound rate.

4.  Entitlement to an effective date prior to May 11, 2007, for the award of a 20 percent rating for right trapezius muscle injury with degenerative disc disease of the cervical spine.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1988 to March 1992, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  She also had service in the U.S. Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a December 2008 rating decision issued by the VA RO in San Diego, California.

By the March 2002 decision, the Cleveland RO, in pertinent part, increased the rating for the Veteran's service-connected low back disability to 20 percent under former Diagnostic Code 5293 (pertaining to intervertebral disc syndrome), effective March 13, 2001.  The Veteran appealed the rating.

In August 2006, while the Veteran's appeal was pending-and after VA amended the criteria governing the evaluation of disabilities of the spine-the RO in Los Angeles, California, assigned a 20 percent rating for orthopedic impairment associated with the Veteran's service-connected low back disability under current Diagnostic Codes 5237-5242 (pertaining to lumbosacral strain and degenerative arthritis of the spine) and granted separate 10 percent ratings for superficial peroneal nerve sensory dysfunction of each lower extremity, effective December 30, 2005.

By the December 2008 rating decision, the San Diego RO, in pertinent part, increased the rating for right trapezius muscle injury with degenerative disc disease of the cervical spine to 20 percent, effective May 11, 2007.  The Veteran appealed the effective date.  After the decision was entered, the case was returned to the jurisdiction of the RO in Los Angeles.

In a March 2014 rating decision, the Los Angeles RO increased the rating for the Veteran's service-connected low back disability to 60 percent under current Diagnostic Code 5243 (pertaining to intervertebral disc syndrome), effective March 15, 2013.

In October 2014, the Veteran testified at a Board video-conference hearing before the undersigned.  A transcript of that hearing was associated with the record.

In December 2014, the Board, in pertinent part, dismissed the Veteran's claim for a rating in excess of 60 percent for her service-connected low back disability as of January 1, 2014, as withdrawn.  The Board remanded the Veteran's claim for higher ratings for her low back disability prior to January 1, 2014, and her claim for an effective date prior to May 11, 2007, for the award of a 20 percent rating for right trapezius muscle injury with degenerative disc disease of the cervical spine, to the agency of original jurisdiction (AOJ) for additional development.

The Board also directed the AOJ to furnish the Veteran a statement of the case (SOC) with respect to the matters of whether new and material evidence had been received to reopen a claim for service connection for a left knee disability and entitlement to an effective date prior to May 11, 2007, for the award of a 10 percent rating for varicose veins of the lower extremities.  The Board found that the Veteran had filed timely notices of disagreement with respect to those matters, but that no SOC(s) had been issued as required by regulation.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 19.26, 19.29 (2016).

In August 2016, while the case was in remand status, the AOJ granted separate 10 percent ratings for varicose veins of each lower extremity, effective April 16, 2006; simultaneously reduced the 10 percent ratings for superficial peroneal nerve sensory dysfunction of each lower extremity, effective March 15, 2013, in light of the provisions of 38 C.F.R. § 4.14; and furnished the Veteran an SOC with respect to the matter of her entitlement to an effective date prior to April 16, 2006, for the award of separate 10 percent ratings for varicose veins of each lower extremity.

The Veteran did not file a substantive appeal with respect to the matter of her entitlement to a still-earlier effective date for the award of the 10 percent ratings for varicose veins of her lower extremities within 60 days.  As such, that issue is not before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302(b).

In October 2016, the AOJ granted service connection for a left knee disability, thereby granting the full benefit sought on appeal with respect to that issue.  Accordingly, that issue is likewise not before the Board.

Evidence was added to the record after the last supplemental SOC was issued in July 2016.  However, it is duplicative of that previously considered and/or does not contain any new information that bears meaningfully on the outcome of the Veteran's appeal, which by its terms in limited to matters of entitlement prior to January 1, 2014.  As such, there is no need to return the case to the AOJ for consideration of the evidence or, alternatively, to solicit a waiver of AOJ review from the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304(c).

In light of the Board's decision granting a total (100 percent) rating for the Veteran's service-connected low back disability from September 27, 2011, to December 31, 2013, the ancillary matter of her entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) prior to June 14, 2012, must also be considered.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).


FINDINGS OF FACT

1.  The Veteran had pronounced intervertebral disc syndrome of the lumbar spine from March 13, 2001 to September 26, 2011.

2.  During the period from March 13, 2001 to September 26, 2011, the Veteran's service-connected low back disability was manifested by moderate limitation of motion in the thoracolumbar spine, with flexion to no less than 40 degrees, and moderate, incomplete paralysis of the superficial peroneal nerves, bilaterally; the disability was not manifested by listing of the whole spine to one side, a positive Goldthwaite's sign, or abnormal mobility of the spine on forced motion.

3.  The Veteran was unable to secure or follow a substantially gainful occupation from September 27, 2011 to December 13, 2013, as a result of her service-connected low back disability alone.

4.  With this decision, the Veteran now has a single service-connected disability rated total, effective September 27, 2011, to December 13, 2013, with additional service-connected disabilities independently ratable at more than 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.

5.  By a decision entered in December 1993, an AOJ granted service connection and a 10 percent rating for right trapezius muscle injury with right-sided neck pain; the Veteran was advised of the AOJ's decision and of her appellate rights.

6.  The Veteran did not initiate an appeal of the AOJ's December 1993 decision during the one-year period following the mailing of notice of that decision; nor was any new and material evidence received within a year.

7.  No further communication or medical evidence pertaining to the Veteran's right trapezius muscle injury or neck was actually or constructively received until March 30, 2006.

8.  The evidence as to whether disability associated with the right trapezius muscle injury and neck underwent a factually ascertainable increase in severity as of March 27, 2006, so as to warrant the assignment of a 20 percent rating as of that date is, at least, in relative equipoise; no earlier increase in severity in shown.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for service-connected lumbar strain with herniated disc at L5-S1 have been met for the period from March 13, 2001, to September 26, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a (Diagnostic Codes 5247, 5242, 5243), 4.123, 4.124, 4.124a (Diagnostic Code 8522) (2016); 38 C.F.R. § 4.71a (Diagnostic Codes 5292, 5293, 5295) (2002).

2.  The criteria for a total disability rating based on individual unemployability (TDIU) due to service-connected low back disability alone have been met for the period from September 27, 2011, to December 13, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).

3.  The criteria for special monthly compensation at the housebound rate have been met for the period from September 27, 2011, to December 13, 2013.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350 (2016).

4.  The criteria for the assignment of an effective date of March 27, 2006, for the award of a 20 percent rating for right trapezius muscle injury with degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has met all statutory and regulatory notice and duty to assist requirements with respect to the matters herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although requested to do so, the Veteran did not provide releases for outstanding medical records from any additional private sources, as the AOJ requested in response to the Board's December 2014 remand.  As such, the AOJ was unable to undertake any additional development of such records.  All relevant VA treatment records have otherwise been obtained for association with the Veteran's claims file, as directed, as have the available records pertaining to the Veteran's application for worker's compensation benefits.

The examinations of the Veteran's spine have not included all of the testing set out in 38 C.F.R. § 4.59; specifically, with respect to pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  She has been in receipt of a compensable rating for the lumbar spine since 1992, however, and by this decision the Board is granting ratings in excess of the maximum schedular rating for limitation of motion of the thoracolumbar spine.  As such, it appears that the testing outlined in 38 C.F.R. § 4.59 is not required, and there has been no allegation of any prejudice in its absence.  See, e.g., Vilfranc v. McDonald, 28 Vet. App. 357 (2017) (holding that 38 C.F.R. § 4.59 is not for application where the claimant already has a compensable level of limitation of motion); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (indicating that consideration of functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required if the claimant is already in receipt of the maximum schedular rating for limitation of motion under the pertinent diagnostic code).  No further notice or evidentiary development is necessary.

II.  The Merits of the Veteran's Appeal

A.  The Lumbar Spine

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the evidence contains factual findings that demonstrate distinct time periods during which the disability in question exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of "staged ratings" is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca.

Disabilities of the lumbar spine are evaluated in accordance with VA's Schedule for Rating Disabilities, set out at 38 C.F.R. part 4.  Amendments to the criteria governing the evaluation of intervertebral disc syndrome became effective on September 23, 2002.  See Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Subsequently, in August 2003, further amendments were made to the criteria used in rating disabilities of the spine, to include disabilities of the thoracolumbar spine, effective from September 26, 2003.  See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004)).

Prior to September 23, 2002, intervertebral disc syndrome was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A zero percent rating was warranted if the condition was postoperative, cured.  A 10 percent rating was warranted if the condition was mild, and a 20 percent rating was warranted if the condition was moderate with recurring attacks.  If the condition was severe, with recurring attacks and intermittent relief, a 40 percent rating was warranted.  The highest available schedular evaluation, 60 percent, was warranted if the condition was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  Id.  See also VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (June 8, 1998) (indicating that when a veteran is in receipt of less than the maximum evaluation under former Diagnostic Code 5293, based on symptomatology that includes limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered).

Effective from September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, intervertebral disc syndrome was assigned a new diagnostic code number (5243), the instruction with respect to the separate evaluation of neurological and orthopedic manifestations was re-worded and moved to Note 1, following the General Rating Formula for Diseases and Injuries of the Spine, and the above-mentioned instruction was re-phrased to state that intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under section 4.25.  These revisions were intended to be clarifying and non-substantive in nature.  See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 4, 2002) (indicating that the then-proposed amendment "would make editorial changes", but would not "represent any substantive change to the recently adopted evaluation criteria for intervertebral disc syndrome").

Under current criteria, if intervertebral disc syndrome is present in more than one spinal segment, each segment is to be evaluated separately, provided that the effects in each spinal segment are clearly distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).  (Some of the Notes were inadvertently omitted when Diagnostic Code 5293 was re-published as Diagnostic Code 5243 in August 2003; however, this has since been corrected. See Schedule for Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 32,449 (June 10, 2004)).

As to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the new criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

With regard to the second method of evaluation (combining separate evaluations of chronic orthopedic and neurological manifestations), the criteria effective from September 23, 2002 provide that when evaluating intervertebral disc syndrome on the basis of chronic manifestations, orthopedic disabilities are to be evaluated using the criteria from the most appropriate orthopedic diagnostic code(s), and neurological disabilities are to be evaluated separately using the criteria from the most appropriate neurologic code(s).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  The term "chronic orthopedic and neurologic manifestations" was defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (1).  (As noted previously, effective from September 26, 2003, the instruction with respect to the separate evaluation of neurologic and orthopedic manifestations was re-worded and moved to Note 1, following the General Rating Formula for Diseases and Injuries of the Spine; however, the change was intended to be clarifying and non-substantive in nature.)

Prior to September 26, 2003, limitation of motion in the lumbar spine was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 percent were assigned, respectively, for slight, moderate, and severe limitation of motion.

Lumbosacral strain was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  A zero percent rating was warranted if the condition was manifested by slight subjective symptoms only, and a 10 percent rating was warranted if there was characteristic pain on motion.  If there was muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in the standing position, a 20 percent rating was warranted.  The highest available schedular evaluation for that condition, 40 percent, was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  Id.

If the disability involved fracture of a vertebral body-without abnormal mobility requiring a brace, cord involvement, or residuals that required the individual to be bedridden or wear long leg braces-the condition was rated in accordance with limited motion or muscle spasm, adding 10 percent for demonstrable deformity of the vertebral body.  38 C.F.R. § 4.17a, Diagnostic Code 5285 (2003).

Effective from September 26, 2003, disabilities of the lumbar spine (other than intervertebral disc syndrome, when it is evaluated on the basis of incapacitating episodes), are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that rating formula, a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or if the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. ("Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  See id., Note (5)).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine".  68 Fed. Reg. at 51,455 (Supplementary Information).

The new rating formula for diseases and injuries of the spine specifies that any associated objective neurological abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations, under an appropriate diagnostic code.  The formula also specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).

As for the matter of separately rating neurological impairment due to intervertebral disc syndrome, at all times here relevant VA regulations have provided that, for peripheral nerve injuries and their residuals, attention is to be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124.  Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by the aforementioned organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate, degree.  38 C.F.R. § 4.124a.

Paralysis of the superficial peroneal (musculocutaneous) nerve is evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8522.  (Neuritis and neuralgia of the sciatic nerve is evaluated under Diagnostic Codes 8622 and 8722.)  Evaluations of 0, 10, and 20 percent, respectively, are assigned for mild, moderate, and severe, incomplete paralysis.  A 30 percent rating is warranted for complete paralysis with eversion of the foot weakened.

In the present case, service connection for low back pain with a history of injury was established in December 1993.  The disability was evaluated as 10 percent disabling under former Diagnostic Code 5295, effective March 25, 1992.

The Veteran filed the current claim for increase on March 13, 2001.  As previously noted, the AOJ in March 2002 assigned a 20 percent rating for lumbar strain with herniated disc at L5-S1 under former Diagnostic Code 5293 (pertaining to intervertebral disc syndrome), effective March 13, 2001.  See Introduction, supra.

In August 2006, while the Veteran's appeal was pending-and after VA amended the criteria governing the evaluation of disabilities of the spine-the AOJ assigned a 20 percent rating for orthopedic impairment associated with the Veteran's service-connected low back disability under current Diagnostic Codes 5237-5242 (pertaining to lumbosacral strain and degenerative arthritis of the spine) and granted separate 10 percent ratings for superficial peroneal nerve sensory dysfunction of each lower extremity, effective December 30, 2005.

In March 2014, the AOJ increased the rating for the Veteran's service-connected low back disability to 60 percent under current Diagnostic Code 5243 (pertaining to intervertebral disc syndrome), effective March 15, 2013.  In August 2016, the AOJ reduced the prior 10 percent ratings for superficial peroneal nerve sensory dysfunction of each lower extremity, effective March 15, 2013, in light of the provisions of 38 C.F.R. § 4.14.

On appeal, the Veteran seeks to establish a 60 percent rating for her service-connected low back disability prior to September 27, 2011.  She and her representative have also advanced argument in favor of a total (100 percent) rating for her low back disability from September 27, 2011 to December 31, 2013, on the basis of individual unemployability due to her low back disability alone.  See BVA hearing transcript dated in October 2014.

1.  The Period from March 13, 2001, to September 26, 2011

      a.  The Criteria in Effect Prior to September 23, 2002

The evidence supports the assignment of a 60 percent rating for the Veteran's service-connected low back disability for the period from March 13, 2001, to September 26, 2011, under the "old" criteria.  Evidence dated from the earliest part of this period (in 2001) reflects complaints of severe low back pain with radiation to the bilateral lower extremities and objective evidence of disc protrusion and spinal canal stenosis with compression of the surrounding neural structures, and consideration of surgery.  The Veteran opted for more conservative treatment-including medications, physical therapy, epidural injection, and acupuncture-surgery was never performed, and her symptoms ebbed and flowed over time.  However, the totality of the record reflects that her disability was generally refractive to treatment during this period and characterized by recurrent symptoms that included, among other things, tenderness, muscle spasm, limitation of motion, and positive straight leg raise testing, with recurring clinical assessments of associated neuropathy and subjective limitations related to driving, lifting, bending, and prolonged walking, sitting, and standing.  Under the circumstances, the Board is satisfied that the Veteran's disability more nearly approximated the criteria for a 60 percent rating for "pronounced" intervertebral disc syndrome under former Diagnostic Code 5293 during this period.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 4.3.  A 60 percent rating is therefore granted under the "old" criteria for the period from March 13, 2001, to September 26, 2011.

This rating represents a greater benefit than the ratings currently assigned for that period under Diagnostic Codes 5237-5242 and 8599-8522, and is the maximum schedular evaluation available for her disability under the criteria in effect prior to September 23, 2002.

      b.  The Criteria Effective from September 23, 2002

As for the "new" criteria for rating intervertebral disc syndrome, effective from September 23, 2002, the preponderance of the evidence is against the assignment of a rating in excess of 60 percent under those criteria for the period from March 13, 2001, to September 26, 2011.

With regard to the first method of evaluating intervertebral disc syndrome under the new criteria (total duration of incapacitating episodes), 60 percent is the maximum evaluation that can be assigned for "incapacitating episodes."  See 38 C.F.R. 4.71a, Diagnostic Code 5293 (2004).  Accordingly, there is no higher rating available to the Veteran under that methodology.

With regard to the second method of evaluation (combining separate evaluations of chronic orthopedic and neurological manifestations), as to the neurological component, the evidence reflects that the Veteran had objective, bilateral superficial peroneal nerve involvement during the period in question.  See VA examination report dated in July 2006.  The evidence reflects that manifestations of such involvement were generally limited to recurrent subjective complaints of radiating bilateral leg and buttocks pain with symptoms such as numbness, tingling, and paresthesia.  Objectively, motor strength was noted to be full (5/5) or nearly full (4/5), Achilles jerks were rarely described as "diminished," and clinical findings related to sensory deficits were limited to the dorsal and lateral feet.  See, e.g., records from Dr. Siegal dated in February 2001; VA treatment records dated in July 2006, August 2006, January 2007, October 2007, July 2008, October 2008, and July 2011; VA examination reports dated in July 2006 and February 2009.  There was no evidence of associated atrophy, and the record reflects periods of intermittent relief from radicular symptoms during this time.  These symptoms and findings demonstrate no more than moderate, incomplete paralysis of the superficial peroneal nerves, bilaterally, during the period from March 13, 2001, to September 26, 2011; which, in turn, warrants no more than a 10 percent rating for each leg under Diagnostic Code 6522.

As to the orthopedic component of the Veteran's disability, the evidence reflects that flexion of the lumbar spine was noted to be limited to 40 to 50 degrees, with extension limited to 10 to 12 degrees, and lateral flexion (side bending) limited to 20 to 25 degrees, in August and October 2008.  On all other occasions during the period in question, the Veteran was shown to have flexion in the lumbar spine to at least 85 degrees, extension to at least 25 degrees; lateral flexion to at least 20 degrees; and lateral rotation to at least 20 degrees.  See VA examination reports dated in February 2002, July 2006, and February 2009.  In addition, a VA examiner in February 2009 opined that the Veteran's limitation of motion was not further limited by weakness, incoordination, fatigability, or lack of endurance on three repetitions of motion, or with flares.  This evidence, taken together, and viewed in light of the Veteran's whole recorded history, demonstrates no more than moderate limitation of motion of the lumbar spine during the period from March 13, 2001, to September 26, 2011; which, in turn, warrants no more than a 20 percent rating under former Diagnostic Code 5292.

In addition, although there is evidence of limitation of forward bending, as noted, as well as narrowing and irregularity of joint space, none of the evidence suggests that the Veteran has had listing of the whole spine to one side, a positive Goldthwaite's sign, or abnormal mobility of the spine on forced motion.  As such, the weight of the evidence is against the assignment of anything more than a 20 percent rating for orthopedic impairment under former Diagnostic Code 5295.

Combining the 20 percent rating for orthopedic impairment, and the two 10 percent ratings for neurological impairment, taking into consideration the bilateral factor, results in a combined rating of only 40 percent.  38 C.F.R. §§ 4.25 and 4.26.  The 60 percent rating assigned under former Diagnostic Code 5293 is the greater benefit.

      c.  The Criteria Effective from September 26, 2003

The preponderance of the evidence is also against the assignment of a rating in excess of 60 percent for the period from March 13, 2001, to September 26, 2011, under the criteria that became effective on September 26, 2003.

With regard to the first method of evaluating intervertebral disc syndrome under the new criteria (total duration of incapacitating episodes), 60 percent remains the maximum evaluation that can be assigned for "incapacitating episodes" under Diagnostic Codes 5243.  Accordingly, there is still no higher rating available to the Veteran under that methodology.

With regard to the second method of evaluation (combining separate evaluations of chronic orthopedic and neurologic manifestations), the Board notes that the criteria for rating paralysis of the superficial peroneal nerve were not affected by the September 2003 amendments.  As explained previously, the evidence demonstrates no more than moderate, incomplete paralysis of the superficial peroneal nerves, bilaterally, during the period from March 13, 2001, to September 26, 2011; which, in turn, warrants no more than a 10 percent rating for each leg under Diagnostic Code 6522.

The criteria for rating orthopedic disability of the spine were amended, effective September 26, 2003, to provide, in pertinent part, that a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; that a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; and that higher ratings may be assigned in the presence of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  Here, although the Veteran suffered from significant disability of the lumbar spine during the period from March 13, 2001, to September 26, 2011, flexion was never shown to have been limited to 30 degrees or less.  In addition, it is clear from the record that her spine was not "ankylosed" as that term in presently defined (i.e., fixed in flexion or extension).  Thus, she is entitled to no more than a 20 percent evaluation for the orthopedic component of her disability under the most recently enacted criteria.

As noted above, the 20, 10, and 10 percent evaluations (the first for orthopedic impairment; the latter two for neurologic impairment of each lower extremity) would combine to only 40 percent under 38 C.F.R. §§ 4.25 and 4.26, taking into account the bilateral factor.  The 60 percent rating assigned under former Diagnostic Code 5293 is the greater benefit.

2.  The Period from September 27, 2011, to December 31, 2013

      a.  TDIU

A TDIU is warranted where the evidence of record shows that a veteran is unable to secure or follow a substantially gainful occupation, consistent with her education and occupational experience, as a result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Provided, however, that, if there is only one such disability, the disability must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For purposes of entitlement to a TDIU, marginal employment shall not be considered substantially gainful employment.  38 U.S.C.A. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.

By this decision, as outlined above, the Board is granting a 60 percent rating for the Veteran's service-connected low back disability, effective from March 13, 2001.  As such, the threshold criteria for a schedular award of a TDIU, based on low back disability alone, have been satisfied.  Id.

The evidence reflects that the Veteran has a college education and that she most recently worked (and apparently now again works) as a computer analyst.  On September 27, 2011, she fell in the parking lot at her workplace, landing on her coccyx.  After the fall, she experienced increased low back symptomatology.  She took time off work after the accident.  Thereafter, she attempted to return to work with modified duty and restrictions, but missed many days, and then was put off work completely from December 2011 to October 2012 because her employer was unable to provide work suitable to her limited condition.  In late 2012, she was placed on an integrated return-to-work schedule, but did not tolerate it well, and was intermittently placed off work.  Around the early part of 2013, she returned to work full time; however, due to limitations her hours were reduced.  Even then, it was noted that she was not tolerating the modified duty program.  In March 2013, her employer informed her that no more modified duties were available.

On VA examination in March 2013, it was noted that the Veteran had limitation of motion in the lumbar spine, with pain that she rated 9/10; that she also had radiculopathy, with pain, dysesthesias, and paresthesia in the lower extremities; that she had incapacitating episodes of intervertebral disc syndrome over the prior 12 months with a total duration of at least six weeks; and that it unlikely that she could tolerate extended sitting, standing, squatting, or stooping.  That same month, a private physician, Dr. Craemer, examined the Veteran for worker's compensation purposes.  Dr. Craemer concluded, among other things, that the Veteran was precluded from very heavy lifting and repetitive bending and stooping, and could not sit longer than 30 minutes without a five- to eight-minute change of position, after which she could resume a like period of sitting, repeating the sequence throughout the day.

Although the Veteran's increased symptomatology during the period from September 27, 2011, to December 31, 2013 was due to her fall in the parking lot, and was considered by Dr. Craemer to be work related, the evidence reflects that the Veteran had reported on multiple occasions prior to the fall that she had a tendency to trip as a result of radicular symptoms.  As such, the Board cannot conclude by a preponderance of the evidence that the work-related injury is severable from her pre-existing, service-connected disability.

Nor can the Board conclude by a preponderance of the evidence that the Veteran was able to secure or follow a substantially gainful occupation, consistent with her education and occupational experience, during the period in question.  As noted above, her condition at that time precluded very heavy lifting and repetitive bending and stooping, as might be required in a physically demanding position.  She was also precluded from prolonged sitting, as might be required for sedentary work.

Although the Veteran retained her job during the period in question, and there is no suggestion that her income was below the U.S. poverty threshold at that time, it appears from the record that she was essentially operating in a protected environment-and was able to retain her position-due to her worker's compensation status.  See 38 C.F.R. § 4.16(a).  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 4.3.  A TDIU due to service-connected low back disability is therefore granted from September 27, 2011, to December 31, 2013.


      b.  Special Monthly Compensation at the Housebound Rate

In a case such as this, where the Board is granting a 100 percent rating for a single disability, and the Veteran has other compensable disabilities, the Board is required to assess whether, as a result of its decision, the Veteran has ancillary entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  See Buie, 24 Vet. App. at 250-51; Akles v. Derwinski, 1 Vet. App. at 121.

Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated at 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, the record reflects, among other things, that a 70 percent rating has been in effect for posttraumatic stress disorder since May 2007.  That rating is separate and distinct from the 100 percent rating the Board is presently granting for the Veteran's service-connected low back disability from September 27, 2011, to December 31, 2013, and involves separate bodily systems.  As such, the Veteran is entitled to special monthly compensation at the housebound rate, effective September 27, 2011, to December 31, 2013.  That benefit is granted as well.



3.  Other Considerations

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel of that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Bradley v. Peake, 22 Vet. App. 280 (2008).    

In this case, the Veteran and her representative have raised the issue of entitlement to a TDIU due to her low back disability from September 27, 2011, to December 31, 2013; which is being granted.  The Veteran has not alleged, and the evidence does not suggest, that she has been unable to secure or follow a substantially gainful occupation as a result of her low back disability alone at any other time during the period(s) here at issue.  As such, there is no basis for further consideration of the matter under Rice and Bradley.

B.  Right Trapezius Muscle Injury/Cervical Spine

The general rule with respect to the effective date of an award of increased compensation is that the effective date of such an award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  See 38 C.F.R. § 3.400(o)(1) (to the same effect).  An exception to this rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1); see VAOPGCPREC 12-98 (Sept. 23, 1998).

Thus, in fixing an effective date for an award of increased compensation, VA must make two essential determinations.  It must determine (1) when a claim for increased compensation was received, and (2) when a factually ascertainable increase in disability occurred.

With respect to the first of these determinations, under rules in effect prior to March 24, 2015, once a formal claim for compensation had been allowed, receipt of a VA report relating to the examination or treatment of a disability for which service connection had previously been established could be accepted as an informal claim for increased benefits.  See 38 C.F.R. §§ 3.155, 3.157 (2005).  The date of the examination or treatment was accepted as the date of receipt of the informal claim.  See 38 C.F.R. § 3.157(b)(1) (2005).

With respect to the second determination, the Board notes that degenerative disc disease of the cervical spine is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under those criteria, in pertinent part, a 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; if the combined range of motion of the cervical spine is not greater than 170 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

In the present case, the evidence reflects that an AOJ granted service connection and a 10 percent rating for right trapezius muscle injury with right-sided neck pain by a decision entered in December 1993.  The Veteran was advised of the AOJ's decision, and of her appellate rights, by letter dated in January 1994.

No pertinent evidence was received during the one-year period following mailing of notice of the AOJ's December 1993 decision.  See 38 C.F.R. § 3.156.  Nor did the Veteran initiate an appeal within that time frame.  As a result, the AOJ's decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302(a), 20.1103.  

Thereafter, no further communication or medical evidence pertaining to the Veteran's right trapezius muscle injury or neck was actually or constructively received until March 30, 2006, when it was noted in a VA treatment record that she had been having upper back pain for three days, with objective tenderness over the paraspinal muscles, bilaterally.  Under the provisions of former 38 C.F.R. § 3.157(b)(1), as noted above, that record can be accepted as a claim for increased rating for disability of the Veteran's right trapezius muscle and neck, effective March 30, 2006.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Turning to the matter of when a factually ascertainable increase in the disability was shown, the March 30, 2006, VA treatment record reflects that the Veteran's upper back pain began three days earlier; which would be on or about March 27, 2006.  Although the evidence available in March 2006 was sparse, subsequently dated treatment records reflect continuing complaints of neck and shoulder discomfort and, ultimately-when the Veteran was formally examined for VA compensation purposes in April 2008-an X-ray finding of loss of normal cervical lordosis that was thought to correlate with muscle spasms.  Under the circumstances, and resolving reasonable doubt in the Veteran's favor, the Board is satisfied that the requirements for the assignment of a 20 percent rating were likely met as of March 27, 2006.  

The preponderance of the evidence is against the assignment of an effective date earlier than March 27, 2006, however.  Although the Veteran has advanced argument to the effect that she raised the issue of her entitlement to an increased rating for her right trapezius muscle injury and/or neck in December 2005, the claim she submitted in December 2005 referred only to back and knee injuries, and not to any disability of the shoulders or neck.

Moreover, even assuming, for purposes of argument, that the claim she filed in December 2005 could be construed liberally to include her shoulder and/or neck, the record demonstrates, as discussed above, that the earliest factually ascertainable increase in her service-connected right trapezius muscle injury and neck disability occurred on March 27, 2006.  As such, an effective date prior to March 27, 2006, would still not be warranted.


ORDER

A 60 percent rating is granted for lumbar strain with herniated disc at L5-S1 from March 13, 2001, to September 26, 2011.

A 100 percent rating is granted for lumbar strain with herniated disc at L5-S1 from September 26, 2011, to December 31, 2013.

Special monthly compensation at the housebound rate is granted from September 26, 2011, to December 31, 2013.

An effective date of March 27, 2006, is granted for the award of a 20 percent rating for right trapezius muscle injury with degenerative disc disease of the cervical spine.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


